v \¢I

FILED

APR ' 8 2010
UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

CHARLES ALPINE, §
Petitioner, §
v. § Civil Action No.  

PRESIDENT BARACK OBAMA, et al., §
Respondents. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of petitioner’s application to proceed in
forma pauperis and pro se petition. The Court will grant the application and dismiss the petition.

lt appears that the Supreme Court recently notified petitioner of the denial of his
application for leave to proceed in forma pauperis and dismissal of his petition for a writ of
habeas corpus. See Pet., Attach. (October 5, 2009 letter from W.K. Suter, Clerk, Supreme Court
of the United States). lt further appears that petitioner believes the dismissal came about because
the Supreme Court deemed his petition frivolous or malicious. See id., Brief in Supp. of this Pet.
Petitioner objects to this characterization of his submission, see id., and he demands an award of
$25 million as compensation for the alleged infringement of his rights by the Supreme Court
Clerk.

The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

m

rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Justices of the Supreme Court and the Supreme Court’s administrative
officers. See In re Marz`n, 956 F.Zd 339, 340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In
any event, judges and other court officials have absolute immunity for their actions taken in a
judicial or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).

The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § l9l5A(b). An appropriate Order accompanies this Memorandum

jj  5 @

Uni§ed States District Judge

Opinion.

 

Date:  /) ),O,»@